Citation Nr: 1505237	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-13 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a cardiovascular disability, to include atrial fibrillation and non-ischemic cardiomyopathy with congestive heart failure and ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In his Form 9 substantive appeal, the Veteran requested a hearing with a Board member at his local RO.  VA sent a letter to the Veteran in August 2013 providing the date and time of his scheduled hearing.  The Veteran failed to appear for the hearing, and the hearing request was effectively withdrawn. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for a heart disability encompasses all diagnoses in line with the nature of the claimed disability, which would be reasonably included by a non-expert claimant.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  As such, VA should provide a medical opinion as to whether the current diagnoses of atrial fibrillation and non-ischemic cardiomyopathy with congestive heart failure could be related to exposure to herbicides or to a heart abnormality noted in the February 1971 service examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the December 2012 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the Veteran's heart disability.  An examination is not required unless the examiner finds that one is necessary.

a. Is the Veteran's atrial fibrillation at least as likely as not related to exposure to herbicides?

b. Is the Veteran's non-ischemic cardiomyopathy at least as likely as not related to exposure to herbicides?

c. Is congestive heart failure at least as likely as not related to exposure to herbicides?

d. Is the Veteran's atrial fibrillation at least as likely as not related to the February 1971 examination note of abnormal heart - RSR - no (m) or (g)?

e. Is the Veteran's non-ischemic cardiomyopathy at least as likely as not related to the February 1971 note of abnormal heart - RSR - no (m) or (g)?

f. Is the Veteran's congestive heart failure at least as likely as not related to the February 1971 note of abnormal heart - RSR - no (m) or (g)?

g. If any of the above disorders is related to service, please also explain any relationship between the three disorders (i.e. Does one cause or aggravate another?).

Please consider all relevant evidence and provide rationale for any conclusions.

 If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and whether the inability is due to the absence of evidence or due to the limits of scientific or medical knowledge. 

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.	

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




